Citation Nr: 1711223	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disorder as secondary to service-connected bilateral knee osteoarthritis and/or right ankle arthroplasty.

2.  Entitlement to service connection for a left hip disorder as secondary to service-connected bilateral knee osteoarthritis and/or right ankle arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran had active duty service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

These issues were previously remanded by the Board in April 2015 to obtain a supplemental VA medical opinion.  This was accomplished, and the claims were readjudicated in a May 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed bilateral hip osteoarthritis. 

2.  The Veteran's bilateral hip arthritis was not chronic in service, did not manifest to a compensable degree within one year of service separation, and symptoms of a bilateral hip disorder were not continuous since service separation.

3.  The evidence does not show that the Veteran's bilateral hip disorder is etiologically related to service or to his service-connected knee and/or ankle disabilities.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disorder as secondary to service-connected bilateral knee osteoarthritis and/or right ankle arthroplasty have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303. 3.307(a)(3), 3.309(a), 3.310 (2016).

2.  The criteria for service connection for a left hip disorder as secondary to service-connected bilateral knee osteoarthritis and/or right ankle arthroplasty have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303. 3.307(a)(3), 3.309(a), 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  

VA's duty to notify was satisfied by a letter dated in August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The evidence of record also includes service treatment records, post-service VA and private treatment records, and the Veteran's statements.  In April 2016, VA provided the Veteran with an examination to determine the nature and etiology of his bilateral hip disorder.  As this medical examination report was written after an interview with the Veteran, a physical examination of the Veteran, and contained opinions regarding the etiology of the Veteran's disorder, the Board finds that the medical examination report is adequate.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159 (c)(4).

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a) (2016); as such, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996). 

Based primarily on the Veteran's receipt of the Vietnam Service Medal with 3 Bronze Stars, the Board finds that the Veteran engaged in combat.  Therefore, the combat rule is for application in this case.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Bilateral Hip Disorder

The Veteran has alleged that his bilateral hip disorder is related to service or, in the alternative, that such was caused or aggravated by his service-connected knee and/or ankle disabilities.  See Veteran's March 2008 statement.  Specifically, he has stated that he jumped from helicopters to treat wounded soldiers and that he would often carry soldiers as a combat medic.  The Board notes that the Veteran's DD-Form 214 lists his military occupational specialty as medic and indicates that he was awarded the medical badge.

Initially, the Board finds that the Veteran has been diagnosed with osteoarthritis of both hips.  See April 2016 VA hip examination report. 

Next, the Board moves to discussion of whether the provisions relating to presumptive service connection for chronic diseases apply under 38 C.F.R. §§ 3.303(b), 3.309(a).  In this regard, the Board finds that the Veteran's bilateral hip arthritis was not chronic in service.  Although service treatment records are negative for any complaints, injury, diagnoses, or treatment for a hip disorder, the Veteran's testimony as to incurring a hip injury during combat is accepted under the provisions of 38 U.S.C. § 1154(b) and 38 C.F.R. § 3.304(d).  While this combat injury is acknowledged to have occurred, that alone does not substantiate a claim of entitlement to service connection for bilateral hip arthritis under the presumptive service connection provisions for chronic diseases.  

The provisions of 38 U.S.C.A. § 1154(b) can only be used to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; they aid him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Indeed, there is no evidence in service that the in-service hip injury described specifically affected the hips, or was otherwise anything more than an acute and transitory injury that resolved prior to discharge from service.  Indeed, at the May 1970 separation examination, a clinical evaluation of the Veteran's lower extremities was normal and a hip disorder was not indicated.  For these reasons, the Board finds that symptoms of bilateral hip arthritis were not chronic - or factually shown - in service.

The Board also finds that the evidence of record does not establish any clinical manifestations of hip arthritis to a degree of 10 percent or more within the applicable time period.  The first evidence of hip osteoarthritis was in 2003 to the right hip and 2008 to the left hip, more than 33 and 38 years following service separation.  As such, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  See 38 C.F.R. § 3.307 (a)(3).

Regarding whether presumptive service connection may be granted on the basis of continuity of symptomatology in conjunction with 38 C.F.R. § 3.303 (b), there is no evidence of continuous symptoms pertaining to a hip disorder since service separation.  The objective evidence of record shows that the Veteran never reported any problems consistent with a hip disorder for many years following service separation.  The Veteran has also not reported that he has experienced continuous hip symptoms since service.  For example, during a November 2008 VA examination, the Veteran indicated that his bilateral hip pain began in 2007.  He indicated that his service-connected knee and ankle disabilities may have caused his hip disorders.  For these reasons, the criteria for presumptive service connection on the basis of continuity of symptomatology in conjunction with 38 C.F.R. § 3.303 (b) have not been satisfied.

Concerning direct service connection, for the reasons that will be set forth below, the Board finds that the Veteran's bilateral hip disorder has not been related to service or to a service-connected disability.  

The evidence includes a November 2008 VA examination where the examiner opined that the degenerative changes of the hips were less likely as not caused by or a result of the service-connected bilateral ankle condition as the changes were more consistent with age related degenerative changes.  The examiner further opined that there was no evidence to suggest that the knee or ankle arthritis would cause increased arthritis in the hip.  However, a rationale for such opinion was not provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight). Moreover, an opinion as to direct service connection or whether the hip disorders were caused by the service-connected knee disorders was not provided.  For these reasons, the Board finds that the November 2008 VA medical opinion lacks probative value.   

Pursuant to the Board's April 2015 remand, the Veteran was afforded another VA examination in April 2016.  The examiner interviewed the Veteran, performed a physical examination, and reviewed the claims file.  The Veteran was diagnosed with bilateral hip osteoarthritis.  It was noted that the Veteran had undergone a left hip replacement in 2016.  During the evaluation, the Veteran indicated that he had operations on his right ankle, right knee, and back.  According to the Veteran, he was favoring his right side, which caused him to limp.  The examiner then opined that the Veteran's hip disability was not incurred in service and was less as likely as not caused by any incident or event that occurred in service, to include his reported in-service helicopter jumps and transporting patients as a combat medic.  Moreover, the examiner opined that the diagnosed arthritis did not manifested within one year of the Veteran's service separation in June 1970.  The examiner further opined that the Veteran's bilateral hip disorders were not caused or aggravated by the Veteran's service-connected knee or ankle disabilities.  

In support of these opinions, the April 2016 VA examiner stated that the first evidence of hip osteoarthritis was in 2003 to the right hip and 2008 to the left hip, more than 33 and 38 years following service separation.  Further, it was noted that "one would expect traumatic arthritis from helicopter jumps and patient transport to occur post event or within a 1-2 year time frame."  Instead, the Veteran's arthritis did not develop until greater than 30 years post military career.  Moreover, the examiner stated that the Veteran's physically demanding post-service occupation (physical education teacher), as well as playing and coaching softball, both would have had a major impact on all his joints including his bilateral hips. Additionally, the examiner noted that the Veteran had been obese (BMI greater than 30) for the last 12 years.  This, according to the examiner, would have had an impact on all joints causing or worsening degenerative joint disease.  Moreover, the first orthopedic evaluation in 2004 noted that the Veteran ambulated without a limp.  He was able to toe-heel walk and to squat.  He also had full range of motion of the knees.  The examiner indicated that this would make it "highly unlikely" that the ankle, knee, and back conditions would have caused or influenced degenerative disease of the hips. Finally, the examiner stated that presentation and x-rays were consistent with age-related degenerative changes associated with osteoarthritis.  There was no medical evidence to suggest that knee or ankle arthritis or an altered gait would cause increased arthritis in the hip.  Furthermore, his knee condition was mild, and would not likely predispose the Veteran to hip arthritis.

The Board finds the April 2016 VA medical opinion to be highly probative as to whether the Veteran's currently diagnosed bilateral hip disorder is related to service or to a service-connected disability.  The examiner reviewed and discussed the medical evidence of record and the Veteran's pertinent history.  Further, the medical opinions were supported by well-reasoned rationales, which were consistent with the medical evidence of record.  See Prejean, 13 Vet. App. at 448-9; Hernandez-Toyens, 11 Vet. App. at 382.

The remaining medical evidence, to include post-service VA and private treatment record, show complaints and treatment for a bilateral hip disorder, but does not address whether there is a link between the bilateral hip disorder and service or to a service-connected disability.

The Board has also considered the Veteran's statements regarding his belief that he has a bilateral hip disorder that is related to a service-connected disability.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to provide a medical opinion between his currently diagnosed bilateral hip arthritis and his service-connected knee and ankle disabilities .  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Additionally, arthritis is a medically complex process because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The etiology of the Veteran's hip disorder is also a complex medical etiological question because it involves internal and unseen system processes unobservable by the Veteran.  

For these reasons, and based on the evidence of record, the Board finds that the weight of the competent, credible, and probative evidence is against a finding of relationship between the Veteran's bilateral hip disorder and service or to his service-connected knee and/or ankle disabilities.  The Board finds that a preponderance of the evidence is against the claims for service connection for a right and left hip disorder, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right hip disorder as secondary to service-connected bilateral knee osteoarthritis and/or right ankle arthroplasty is denied.

Service connection for a left hip disorder as secondary to service-connected bilateral knee osteoarthritis and/or right ankle arthroplasty is denied.




______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


